HEI Exhibit 10.10

HAWAIIAN ELECTRIC INDUSTRIES, INC.

EXCESS PAY PLAN



--------------------------------------------------------------------------------

PROLOGUE

This Plan amends and collectively restates, as of January 1, 2009, the Hawaiian
Electric Industries, Inc. Excess Pay Supplemental Executive Retirement Plan and
the Hawaiian Electric Industries, Inc. Excess Benefit Plan. This Plan is not
intended to meet or be subject to the qualification requirements of Section 401
of the Internal Revenue Code of 1986, as amended. To the extent this Plan
replaces benefits otherwise limited by Section 415 of the Code, it is intended
to be an excess benefit plan within the meaning of Section 3(36) of ERISA and
exempt from the provisions of Title I of ERISA. To the extent this Plan
otherwise provides benefits, it is intended to be an unfunded plan maintained by
an employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees and thus exempt from
Parts 2, 3 and 4 of Title I of ERISA.

ARTICLE I

DEFINITIONS

The following terms as used herein shall have the indicated meaning, unless a
different meaning is clearly required by the context. Whenever appropriate,
words used in the singular may include the plural and vice versa, and the
masculine gender shall always include the feminine gender.

1.1 Associated Company means the Company and any corporation that is a member of
the same controlled group of corporations (within the meaning of Section 1563(a)
of the Code, determined without regard to Section 1563(a)(4) and (e)(3)(C) of
the Code) as the Company. A corporation shall be regarded as an Associated
Company only during the period it is a member of such controlled group of
corporations.

1.2 Code means the Internal Revenue Code of 1986, as amended.

1.3 Committee means the Compensation Committee of the Board of Directors of the
Company.

1.4 Company means Hawaiian Electric Industries, Inc.

1.5 ERISA means the Employee Retirement Income Security Act of 1974, as amended.

1.6 Participant means any person meeting the eligibility requirements of Article
II hereof.

1.7 Participating Employer means the Company and/or any other corporation that
is a member of the same controlled group of corporations (as

 

1



--------------------------------------------------------------------------------

defined in Section 414(b) of the Code) as the Company and to which participation
in the Retirement Plan is extended.

1.8 Plan means this Hawaiian Electric Industries, Inc. Excess Pay Plan, as
amended from time to time.

1.9 Retirement Plan means as to any Participant, whichever one of the following
plans in which that individual is a participant: the Retirement Plan for
Employees of Hawaiian Electric Industries, Inc. and Participating Subsidiaries
as amended from time to time and the American Savings Bank Retirement Plan as
amended from time to time.

1.10 Separation from Service means a separation from service within the meaning
of Section 409A of the Code.

1.11 SERP means the Hawaiian Electric, Industries, Inc. Supplemental Executive
Retirement Plan and American Savings Bank Supplemental Executive Retirement,
Disability and Death Benefit, each as amended from time to time.

ARTICLE II

ELIGIBILITY

(a) Each participant in the Retirement Plan shall be a Participant in this Plan,
excluding any participant: (i) whose benefits are subject to collective
bargaining; (ii) not employed by a Participating Employer; or (iii) who is also
entitled to a benefit under the SERP. Subject to Section 8.2 of this Plan, a
Participant shall not be entitled to a benefit under this Plan unless and until
(and to the extent) he or she is entitled to a benefit under the applicable
Retirement Plan.

(b) The individuals referenced in Appendix I hereto shall also be considered
Participants.

ARTICLE III

CONTRIBUTIONS

No contributions to this Plan from Participants shall be permitted or required.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

BENEFITS

Section 4.1 Excess Benefit

(a) This Plan shall provide to each Participant (exclusive of the individuals
referenced in Appendix I hereto) a benefit equal to the amount that would be
payable under the Retirement Plan (as of the date of payment hereunder) if the
limits under Sections 401(a)(17) and 415 of the Code were not applicable over
the amounts actually payable under the Retirement Plan (as of the date of
payment hereunder).

(b)(1) Subject to Section 4.3 and the following provisions of this subsection
(b), the benefits payable under this Plan shall commence as soon as practicable
(but in any event within ninety (90) days) following the Participant’s
Separation from Service in the form of a single life annuity or any other life
annuity available at the time of payment under the applicable Retirement Plan
(other than an adjustment for Federal Old Age Benefits (Social Security)) and
elected by the Participant; provided that, in the case of a Participant who
participates in the Retirement Plan for Employees of Hawaiian Electric
Industries, Inc. and Participating Subsidiaries, as amended from time to time,
payment will not commence until the Participant has attained age fifty-five
(55), and in the case of a Participant who participates in the American Savings
Bank Retirement Plan, as amended from time to time, payment will not commence
until the earlier of the Participant’s attainment of age sixty-five (65) or the
Participant’s attainment of at least age 55 with vesting service under such plan
of at least ten (10) years.

(2) Notwithstanding the foregoing provisions of this subsection (b), no payment
shall be made to a Participant until at least six (6) months following the
Participant’s Separation from Service and all amounts that otherwise would have
been payable during such six-month period shall be paid to the Participant
(without interest) in a lump sum as soon as practicable (but in any event within
five (5) business days) following the expiration of such six-month period, and
subsequent payments under the Plan shall be made in accordance with the terms of
the Plan determined without regard to such six-month delay requirement.

Section 4.2 Payments following Death

If a Participant dies while entitled to benefits under the Plan but before
benefits have commenced pursuant to Section 4.1, his or her surviving spouse (or
in the case of a participant in the Retirement Plan for Employees of Hawaiian
Electric Industries, Inc. and Participating Subsidiaries, as amended from time
to time, his or her designated beneficiary under such plan if not his or her
surviving spouse) shall receive a benefit equal to the “survivor annuity”
described in the following provisions of this Section 4.2 that commences as soon
as practicable (but in any

 

3



--------------------------------------------------------------------------------

event within ninety (90) days) following the Participant’s death or, if later,
the date the Participant would have attained age fifty-five (55). No benefit
shall be payable under this Plan in respect of a Participant who dies before
benefits have commenced pursuant to Section 4.1, who has no surviving spouse and
who, at the time of his or her death, was a Participant in the American Savings
Bank Retirement Plan.

For purposes of this Section 4.2, “survivor annuity” means a survivor annuity
for the life of the surviving spouse (or designated beneficiary, as the case may
be) under which the payments to the surviving spouse or designated beneficiary
are equal to the amounts that would be payable as an actuarially equivalent
(based on the actuarial assumptions applicable under the Retirement Plan at the
date of death) survivor annuity under a joint and 50% survivor annuity based on
the benefit calculated under Section 4.1, provided that the Retirement Plan
shall pay so much of that benefit as is permitted under the terms of the
Retirement Plan, with the excess being paid from this Plan. If the Participant
dies before the date on which he or she would have attained age fifty-five (55),
the survivor annuity shall be calculated as if such Participant had
(i) separated from service on his or her date of death, (ii) survived to such
date, (iii) retired with an immediate such joint and survivor annuity at such
date, and (iv) died on the day after such date.

Section 4.3 Small-Sum Cashouts

Subject to the provisions of Section 4.1(b)(2): (a) to the extent the lump-sum
present value (as determined under the provisions of the applicable Retirement
Plan) of the benefit otherwise payable in accordance with Section 4.1 or 4.2,
when aggregated with the benefit payable under any other arrangement with which
the Plan must be aggregated pursuant to Section 409A of the Code, does not
exceed the annual limit on deferrals under Section 402(g) of the Code,
determined as of the date of separation from service or death, as the case may
be, the benefit shall be paid to the Participant (or his or her beneficiary, as
the case may be) in one lump-sum payment, and (b) to the extent the lump-sum
present value (as determined under the provisions of the applicable Retirement
Plan) of the benefit otherwise payable in accordance with Section 4.1 or 4.2 is
not more than $100,000, determined as of the date as of which payment of
benefits otherwise would have commenced, the benefit shall be paid to the
Participant (or his or her beneficiary, as the case may be) in one lump-sum
payment.

Section 4.4 Forfeiture in the Event of Termination for Cause

Notwithstanding any other provision of this Plan to the contrary, a Participant
shall not be entitled to any benefit under this Plan if a Participating Employer
or an Associated Company terminates the Participant’s employment for “cause”.
For purposes of this Section 4.4, “cause” means the Participant is terminated
for violation of the Code of Conduct of the Company or American Savings Bank,
F.S.B.

 

4



--------------------------------------------------------------------------------

Section 4.5 Application of Article IV

This Article IV applies only to Participants other than those referenced in
Appendix I.

ARTICLE V

ADMINISTRATION

Section 5.1 The Committee

(a) The Committee shall be responsible for the administration of the Plan. The
Committee shall have the sole authority, in its discretion, to adopt, amend, and
rescind such rules and regulations as it deems advisable for the administration
of the Plan, to construe and interpret the Plan and its provisions, to resolve
any ambiguities in the Plan’s provisions, and to make all determinations under
the Plan, including determining the rights of Participants and beneficiaries and
the amount of any benefits payable under the Plan. All decisions,
determinations, and interpretations of the Committee shall be final and binding
upon all persons.

(b) The Committee shall have the power to delegate specific responsibilities to
any person or group of persons, and such person or group may serve in more than
one such delegated capacity. Such delegations may be to employees of an
Associated Company or to other individuals, all of whom shall serve at the
pleasure of the Committee and the Company, and if full-time employees of an
Associated Company, without compensation. Any such person may resign by
delivering a written resignation to the Committee.

(c) Without limiting the foregoing provisions of this Article V, the Committee
shall have the following specific duties and responsibilities in addition to any
other duties specified in the Plan or by applicable law.

(1) Subject to the limitations contained in this Plan, the Committee shall adopt
rules for the administration of the Plan as it considers desirable, provided
such rules do not conflict with the Plan.

(2) The Committee may authorize an agent, to act on its behalf, and may contract
for legal, actuarial, medical, accounting, clerical, and other services to carry
out the Plan and to discharge its responsibilities.

(3) Except as otherwise expressly provided herein, the Committee in its
discretion may interpret and construe the Plan, or reconcile inconsistencies to
the extent necessary to effectuate the Plan, and such action shall be binding
upon all persons.

 

5



--------------------------------------------------------------------------------

(4) The Committee shall adopt from time to time actuarial tables and actuarial
methods for use in all actuarial calculations, if any, required in connection
with the determination of benefit payments under the Plan.

(5) The Committee shall be responsible for the maintenance of all employee,
Participant, and beneficiary records for the Plan. The Committee shall also be
responsible for the maintenance of records, appropriate notifications, and
filings in connection with the interest of all Participants or their spouses or
contingent annuitants.

Section 5.2 Expenses

The Participating Employers shall pay all expenses of administering the Plan.
Such expenses shall include any expenses incurred by a Participating Employer or
the Committee, including, but not limited to, the payment of professional fees
of consultants.

ARTICLE VI

NO TRUST FUND

No separate trust fund shall be established in connection with this Plan. This
Plan shall be unfunded and the benefits thereof paid as necessary from the
general assets of the Participating Employers.

ARTICLE VII

CLAIMS PROCEDURE

Section 7.1 Claims Procedure

A Participant or beneficiary or any other person who has not received benefits
under this Plan that he or she believes should be paid (each, a “Claimant”) may
make a claim for benefits as follows:

(a) Written Claim. The Claimant may initiate a claim by submitting to the
Company a written claim for benefits.

(b) Timing of Company Response. The Company shall respond to the Claimant within
90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company may
extend the response period by an additional 90 days by notifying the Claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension shall set forth the special
circumstances and the date by which the Company expects to render its decision.

 

6



--------------------------------------------------------------------------------

(c) Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the Claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the Claimant.
The notification shall set forth: (i) the specific reasons for the denial;
(ii) a reference to the specific provisions of the Plan on which the denial is
based; (iii) a description of any additional information or material necessary
for the Claimant to perfect the claim and an explanation of why it is needed;
(iv) an explanation of the review procedures in Section 7.2 and the time limits
applicable to such procedures; and (v) a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

Section 7.2 Review Procedure

If the Company denies part or all of the claim, the Claimant shall have the
opportunity for a full and fair review of the denial by the Committee as
follows:

(a) Written Request. In order to initiate the review, the Claimant, within 180
days after receiving the Company’s notice of denial, may file with the Committee
a written request for review. The Claimant shall then have the opportunity to
submit written comments, documents, records, and other information relating to
the claim. The Company shall provide the Claimant, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits.

(b) Considerations on Review. In considering the claim on review, the Committee
shall take into account all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. No deference shall be given
to the initial adverse benefit determination.

(c) Timing of Committee Response. The Committee shall respond in writing to such
Claimant within 60 days after receiving the request for review. If the Committee
determines that special circumstances require additional time for processing the
claim, the Committee may extend the response period by an additional 60 days by
notifying the Claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Committee expects to
render its decision.

(d) Notice of Decision. If the Committee denies part or all of the claim, the
Committee shall notify the Claimant in writing of its decision on review. The
Committee shall write the notification in a manner calculated to be understood
by the Claimant. The notification shall set forth: (i) the specific reasons for
the denial; (ii) a reference to the specific provisions of the Plan on which the
denial is

 

7



--------------------------------------------------------------------------------

based; (iii) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and (iv) a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a) after exhausting all
administrative claims and review procedures in this Article VII.

ARTICLE VIII

AMENDMENT AND TERMINATION

Section 8.1 Amendment

Subject to the provisions hereinafter set forth, the Company reserves the right
to amend the Plan at any time by action of its Board of Directors, and (to the
extent permitted by applicable law) give any such amendment retroactive effect.

Section 8.2 Termination

The continuation of the Plan is not assumed as a contractual obligation by any
Participating Employer. Each Participating Employer reserves the right to
terminate the Plan with respect to its participation at any time. If the Plan is
terminated (in full or in part), the then accrued benefit under this Plan of
each affected Participant shall become 100% vested, and the benefits payable
under the Plan shall be payable in accordance with the terms of the Plan as in
effect immediately before the termination.

ARTICLE IX

INDEMNIFICATION

The Associated Companies shall indemnify and save harmless and/or insure the
members of the Committee and each person who is an employee or a director of an
Associated Company, and may indemnify and/or insure those to whom the Committee
has delegated its duties, against any and all claims, losses, damages, expenses,
and liability arising from their responsibilities in connection with this Plan,
if the person acted in good faith and in a manner the person reasonably believed
to be in or not opposed to the best interests of the Associated Companies.

ARTICLE X

MISCELLANEOUS

Section 10.1 Right to Employment Or Retirement Income

(a) Nothing contained in the Plan shall be deemed to give any Participant a
right to remain in the employ of the Participating Employers.

 

8



--------------------------------------------------------------------------------

(b)(1) Nothing contained in the Plan shall be deemed to give any Participant,
retired Participant, spouse, beneficiary or contingent annuitant any right or
claim to any benefit except as expressly provided in the Plan.

(2) Notwithstanding any other provision in this Plan, in the event the Company
fails to fulfill its obligation to make payments to the Participant, his
beneficiary, or any other person entitled to payments under the Plan, the
Company shall be liable to such person for any attorney’s fees and other legal
costs related to enforcing such person’s claim against the Company (to the
extent the person prevails under such claim), provided that such fees and costs
must be claimed by such person, and shall be paid by the Company, not later than
the end of the person’s taxable year following the year in which the fees or
costs were incurred.

Section 10.2 Inalienability

No Participant or any person having or claiming to have any interest of any kind
or character in or under this Plan shall have any right to sell, assign,
transfer, convey, hypothecate, anticipate, or otherwise dispose of such
interest, and such interest shall not be subject to any liabilities or
obligations of, or any bankruptcy proceedings, claims of creditors, attachment,
garnishment, execution, levy, or other legal process against such person or such
person’s property.

Section 10.3 Facility Of Payment

If any Participant, retired Participant, or spouse or contingent annuitant
eligible to receive payments under this Plan is, in the opinion of the
Committee, legally, physically, or mentally incapable of personally receiving
and receipting for any payment under this Plan, the Committee may direct
payments to such other person, persons, or institutions who, in the opinion of
the Committee, are then maintaining or having custody of such payee, until
claims are made by a duly appointed guardian or other legal representative of
such payee. Such payments shall constitute a full discharge of the liability of
the Plan to the extent thereof.

Section 10.4 Construction Of Plan

(a) The headings of articles and sections are included herein solely for the
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall be controlling.

(b) To the extent not preempted by ERISA, the Plan shall be governed, construed,
administered and regulated according to the laws of the State of Hawaii.

 

9



--------------------------------------------------------------------------------

Section 10.5 Forms

All consents, elections, applications, designations, etc. required or permitted
under the Plan (if any) must be made on forms prescribed and furnished by the
Committee, and shall be recognized only if properly completed, executed, and
returned to the Committee.

Section 10.6 Effective Date

TO RECORD the adoption of this Plan, the undersigned have caused this document
to be executed this 18th day of November 2008, effective as of January 1, 2009.

 

HAWAIIAN ELECTRIC INDUSTRIES, INC. By   /s/    Patricia U. Wong   Its Vice
President-Administration & Corporate Secretary

 

10



--------------------------------------------------------------------------------

APPENDIX I

Certain individuals shall be participants in the Plan and eligible for benefits
under the Plan in a manner different from that provided under the otherwise
applicable terms of the Plan. Such individuals and the benefits to which they
are entitled are identified in a schedule maintained by the employee benefits
department of the Hawaiian Electric Company, Inc.